Fourth Court of Appeals
                                     San Antonio, Texas
                                             June 12, 2018

                                         No. 04-18-00339-CV

                                  IN RE Abelardo G. GONZALEZ

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:        Rebeca C. Martinez, Justice
                Patricia O. Alvarez, Justice
                Irene Rios, Justice

    The Relator’s Motion to Extend Time to File Motion for Rehearing is hereby
GRANTED. Time is extended to July 9, 2018.


                                                                    PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
  This proceeding arises out of Cause No. 2017 FLI 001815 C3, styled In the Interest of M.A.G. and Z.A.G.,
Children, pending in the County Court at Law No 2, Webb County, Texas, the Honorable Victor Villarreal
presiding.